WADDILL, District Judge.
This case, was decided by this court at its February, 1906, term (143 Fed. 456, 74 C. C. A. 590), and is now under consideration .upon a petition for rehearing granted at the instance of the United States; it being one affecting the revenues of the government. The facts of the case fully appear in the reported decision above cited, and need hot be here repeated. Various assignments are made in support of their application for rehearing, and the same, with the arguments in support thereof, have been duly considered by the court; and the conclusion reached is that there exists no reason for changing or departing from the decision as heretofore announced, which, for the reasons then expressed, is in all respects adhered to.
Affirmed.